Opinion issued October 22, 2009










In The
Court of Appeals
For The
First District of Texas




NO. 01–09–00310–CV




WILLARD REAL ESTATE HOLDINGS, INC., Appellant

V.

HARRIS COUNTY APPRAISAL DISTRICT AND HARRIS COUNTY
REVIEW BOARD, Appellees




On Appeal from the 295th District Court
Harris County, Texas
Trial Court Cause No. 2007-55530




MEMORANDUM OPINIONAppellees, Harris County Appraisal District and Harris County Appraisal
Review Board, have filed a  motion to dismiss the appeal for want of jurisdiction.  We
grant the motion and dismiss the appeal.
          On December 1, 2008, the trial court signed the judgment granting, as a matter
of law, appellees’ plea to the jurisdiction and motion to dismiss the case.  On
December 17, 2008, appellant filed a request for findings of fact and conclusions of
law.  Appellant did not file its notice of appeal until April 2, 2009, 122 days after the
signing of the judgment.  
          Appellees assert that a request for findings of facts and conclusions of law only
operates to extend the time for filing the notice of appeal from 30 days from the date
of signing the judgment to 90 days, which, in this case would only be to March 1,
2009.  We agree.  See Tex. R. App. P. 26.1(a)(4) (providing that when a request for
findings of fact and conclusions of law is required by the Rules of Civil Procedure,
or, if not required, could properly be considered by the appellate court, it extends the
time for filing the notice of appeal from 30 days from the signing of the judgment to
90 days).  Accordingly, even if appellant’s request met all the criteria of Rule
26.1(a)(4), a matter which appellees dispute, appellant’s notice of appeal would still
be 32 days late.  Appellant has not responded to appellees’ motion to dismiss.
          We dismiss the appeal for want of jurisdiction.  All other pending motions are
denied.
 
PER CURIAM
Panel consists of Justices Keyes, Alcala, and Hanks.